DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 05/11/2021, is acknowledged. Applicant's amendment of claims 17 and 21 filed in “Claims” filed on 05/11/2021 with the same reply, have been entered by Examiner. 
This office action considers claims 10-29 pending for prosecution.
Reason for Allowances
Claims 10-29 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 10: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “attaching a third die to the second side of the first die and to the second side of the second die, wherein a first portion of the third die extends outside a lateral extent of the first die, and a second portion of the third die extends outside a lateral extent of the second die; after the first die, the second die, and the third die are attached, embedding the first die, the second die, the third die, the first conductive pillar, 
Claims 11-16, are allowed as those inherit the allowable subject matter from claim 10. 											Regarding Claim 17: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “after placing the first die and the second die, attaching a third die to an upper surface of the first die and an upper surface of the second die that face away from the carrier, the first die and the second die extending beyond a lateral extent of the third die, a first portion of the third TSMP2015o188USo2Page 3 of 11die being directly over the first die and attached to the first die, a second portion of the third die being directly over the second die and attached to the second die, the third die being laterally adjacent to the first conductive pillar; embedding the first die, the second die, the third die, the first conductive pillar, and the second conductive pillar in a molding material after the attaching; and forming a first redistribution layer (RDL) over the molding material, the first RDL being electrically coupled to the first conductive pillar, the second conductive pillar, the first die, the second die, and the third die”, as recited in Claim 17, in combination with the remaining process steps and sequences of the claim.
Claims 18-20, are allowed as those inherit the allowable subject matter from claim 17.										
Regarding Claim 21: this is allowed, because the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming a second RDL along a first side of the second chip facing away from the carrier; after attaching the first chip and the second chip, attaching a third chip to the first RDL and the second RDL, wherein after attaching the third chip, a first portion of the third chip is disposed within lateral extents of the first chip, and a second portion of the third chip is disposed within lateral extents of the second chip; forming a molding material around the first chip, the second chip, the third chip; and forming a third RDL over the molding material and electrically coupled to the third chip, wherein the third chip is between the third RDL and the first chip”, as recited in Claim 21, in combination with the remaining process steps and sequences of the claim.
Claims 22-29, are allowed as those inherit the allowable subject matter from claim 21.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Lin, Chih-Wei et al. (US 20130062761 A1; hereinafter Lin ‘761) “Packaging Methods and Structures for Semiconductor Devices”.
Lin, Yaojian et al. (US 20100140779 A1; hereinafter Lin ‘779) “Semiconductor Package with Semiconductor Core Structure and Method of Forming Same”.	
Yu, Chen-Hua et al. (US 20140203429 A1; hereinafter Yu ‘429) “FAN-OUT PACKAGE STRUCTURE AND METHODS FOR FORMING THE SAME”.
Bolken, Todd et al. (US 20070145556 A1; hereinafter Bolken) “Techniques for packaging multiple device components”.
Chen, Hsu-Hsien et al. (US 20140103488 A1; hereinafter Chen) “POP Structures and Methods of Forming the Same”.
Hu, Yen-Chang et al. (US 20140210099 A1; hereinafter Hu) “Packaged Semiconductor Devices and Packaging Methods”.
Prior Art Lin ‘761 teaches a chip package (see the entire document, specifically Fig. 20; [0042+], and as cited below), comprising: a plurality of first chips laterally adjacent to each other, each of the plurality of first chips having a plurality of first contact pads on a first surface thereof; a second chip attached to the first surfaces of the plurality of first chips, the second chip having a plurality of second contact pads on a first surface thereof, wherein the first surface of the second chip faces away from the plurality of first chips, wherein the plurality of first chips extend beyond lateral extents of the second chip. But, Prior Art Lin ‘761 does not expressly teach attaching a third die to the second side of the first die and to the second side of the second die, wherein a first portion of the third die extends outside a lateral extent of the first die, and a second directly over the first die and attached to the first die, a second portion of the third die being directly over the second die and attached to the second die, the third die being laterally adjacent to the first conductive pillar; embedding the first die, the second die, the third die, the first conductive pillar, and the second conductive pillar in a molding material after the attaching; and forming a first redistribution layer (RDL) over the molding material, the first RDL being electrically coupled to the first conductive pillar, the second conductive pillar, the first die, the second die, and the third die (claim 17); or forming a second RDL along a first side of the second chip facing away from the carrier; after attaching the first chip and the second chip, attaching a third chip to the first RDL and the second RDL, wherein after attaching the third chip, a first portion of the third chip is disposed within lateral extents of the first chip, and a second portion of the third chip is disposed within lateral extents of the second chip; forming a molding material around the first chip, the second chip, the third chip; and forming a third RDL over the molding material and electrically 
Prior Art Lin ‘779 teaches semiconductor package ([Abstract]), wherein (Fig. 7; [0070+]) when examining figure 7 upside down, there is a die over dies with a bonding layer with adhesive properties contacting the bottom surface of die, where the with adhesive properties is  between a bottom surface of die and the top surface of dies. But, Prior Art Lin ‘779 does not expressly teach attaching a third die to the second side of the first die and to the second side of the second die, wherein a first portion of the third die extends outside a lateral extent of the first die, and a second portion of the third die extends outside a lateral extent of the second die; after the first die, the second die, and the third die are attached, embedding the first die, the second die, the third die, the first conductive pillar, and the second conductive pillar in a molding layer; and forming a third RDL over the molding layer, wherein the third RDL is electrically coupled to the first conductive pillar, the second conductive pillar and the third die (claim 10); or after placing the first die and the second die, attaching a third die to an upper surface of the first die and an upper surface of the second die that face away from the carrier, the first die and the second die extending beyond a lateral extent of the third die, a first portion of the third TSMP2015o188USo2Page 3 of 11die being directly over the first die and attached to the first die, a second portion of the third die being directly over the second die and attached to the second die, the third die being laterally adjacent to the first conductive pillar; embedding the first die, the second die, the third die, the first conductive pillar, and the second conductive pillar in a molding material after the attaching; and forming a first redistribution layer (RDL) over the molding material, the first RDL being electrically coupled to the first after attaching the first chip and the second chip, attaching a third chip to the first RDL and the second RDL, wherein after attaching the third chip, a first portion of the third chip is disposed within lateral extents of the first chip, and a second portion of the third chip is disposed within lateral extents of the second chip; forming a molding material around the first chip, the second chip, the third chip; and forming a third RDL over the molding material and electrically coupled to the third chip, wherein the third chip is between the third RDL and the first chip (claim 21). 
Prior Art Yu ‘429 teaches a fan-out package structure and methods for forming the same ([Title]), wherein (Fig. 3+; [0013]) a molding material is dispensed and molded on and around device die , die stacks and, and metal pillars. Molding material fills the gaps between device die and die stacks and, and may be in contact with adhesive layer. Furthermore, molding material may be filled into the gaps between metal pillars. Furthermore, a planarization step (Fig. 4; [0014]), which may be a grinding step or a chemical mechanical polish, is performed to thin molding material), until metal pillars are exposed. But, Prior Art Yu ‘429 does not expressly teach attaching a third die to the second side of the first die and to the second side of the second die, wherein a first portion of the third die extends outside a lateral extent of the first die, and a second portion of the third die extends outside a lateral extent of the second die; after the first die, the second die, and the third die are attached, embedding the first die, the second die, the third die, the first conductive pillar, and the second conductive pillar in a molding layer; and forming a third RDL over the molding layer, wherein the third RDL is directly over the first die and attached to the first die, a second portion of the third die being directly over the second die and attached to the second die, the third die being laterally adjacent to the first conductive pillar; embedding the first die, the second die, the third die, the first conductive pillar, and the second conductive pillar in a molding material after the attaching; and forming a first redistribution layer (RDL) over the molding material, the first RDL being electrically coupled to the first conductive pillar, the second conductive pillar, the first die, the second die, and the third die (claim 17); or forming a second RDL along a first side of the second chip facing away from the carrier; after attaching the first chip and the second chip, attaching a third chip to the first RDL and the second RDL, wherein after attaching the third chip, a first portion of the third chip is disposed within lateral extents of the first chip, and a second portion of the third chip is disposed within lateral extents of the second chip; forming a molding material around the first chip, the second chip, the third chip; and forming a third RDL over the molding material and electrically coupled to the third chip, wherein the third chip is between the third RDL and the first chip (claim 21). 
Prior Art Bolken teaches techniques for packaging electronic devices ([0003]), wherein (Fig. 2+; [0013]) a multi-chip package comprising a first plurality of integrated circuit dice, wherein a bottom surface of each of the first plurality of integrated circuit dice is coupled to a carrier, and wherein the multi-chip package further comprises a first plurality of conductive elements disposed on a top surface of each of the first plurality of integrated circuit dice; and an integrated circuit module comprising a second plurality of integrated circuit dice, wherein a bottom surface of each of the second plurality of integrated circuit dice is coupled to an interposer, and wherein the integrated circuit module further comprises a second plurality of conductive elements disposed on a top surface of each of the second plurality of integrated circuit dice. But, Prior Art Bolken does not expressly teach attaching a third die to the second side of the first die and to the second side of the second die, wherein a first portion of the third die extends outside a lateral extent of the first die, and a second portion of the third die extends outside a lateral extent of the second die; after the first die, the second die, and the third die are attached, embedding the first die, the second die, the third die, the first conductive pillar, and the second conductive pillar in a molding layer; and forming a third RDL over the molding layer, wherein the third RDL is electrically coupled to the first conductive pillar, the second conductive pillar and the third die (claim 10); or after placing the first die and the second die, attaching a third die to an upper surface of the first die and an upper surface of the second die that face away from the carrier, the first die and the second die extending beyond a lateral extent of the third die, a first portion of the third TSMP2015o188USo2Page 3 of 11die being directly over the first die and attached to the first die, a second portion of the third die being directly over the second die and attached to the second die, the third die being laterally adjacent to the first conductive pillar; embedding the first die, the second die, the third die, the first conductive pillar, and the second conductive pillar in a molding material after the attaching; and forming a first redistribution layer (RDL) over the molding material, the first RDL being electrically coupled to the first conductive pillar, the second conductive pillar, the first die, the second die, and the third die (claim 17); or forming a second RDL along a first side of the second chip facing away from the carrier; after attaching the first chip and the second chip, attaching a third chip to the first RDL and the second RDL, wherein after attaching the third chip, a first portion of the third chip is disposed within lateral extents of the first chip, and a second portion of the third chip is disposed within lateral extents of the second chip; forming a molding material around the first chip, the second chip, the third chip; and forming a third RDL over the molding material and electrically coupled to the third chip, wherein the third chip is between the third RDL and the first chip (claim 21). 
Prior Art Chen teaches a device includes a top package bonded to a bottom package. The bottom package includes a molding material, a device die molded in the molding material, a Through Assembly Via (TAV) penetrating through the molding Chen does not expressly teach attaching a third die to the second side of the first die and to the second side of the second die, wherein a first portion of the third die extends outside a lateral extent of the first die, and a second portion of the third die extends outside a lateral extent of the second die; after the first die, the second die, and the third die are attached, embedding the first die, the second die, the third die, the first conductive pillar, and the second conductive pillar in a molding layer; and forming a third RDL over the molding layer, wherein the third RDL is electrically coupled to the first conductive pillar, the second conductive pillar and the third die (claim 10); or after placing the first die and the second die, attaching a third die to an upper surface of the first die and an upper surface of the second die that face away from the carrier, the first die and the second die extending beyond a lateral extent of the third die, a first portion of the third TSMP2015o188USo2Page 3 of 11die being directly over the first die and attached to the first die, a second directly over the second die and attached to the second die, the third die being laterally adjacent to the first conductive pillar; embedding the first die, the second die, the third die, the first conductive pillar, and the second conductive pillar in a molding material after the attaching; and forming a first redistribution layer (RDL) over the molding material, the first RDL being electrically coupled to the first conductive pillar, the second conductive pillar, the first die, the second die, and the third die (claim 17); or forming a second RDL along a first side of the second chip facing away from the carrier; after attaching the first chip and the second chip, attaching a third chip to the first RDL and the second RDL, wherein after attaching the third chip, a first portion of the third chip is disposed within lateral extents of the first chip, and a second portion of the third chip is disposed within lateral extents of the second chip; forming a molding material around the first chip, the second chip, the third chip; and forming a third RDL over the molding material and electrically coupled to the third chip, wherein the third chip is between the third RDL and the first chip (claim 21). 
Prior Art Hu teaches packaged semiconductor devices and packaging methods ([Abstract]), wherein (Fig. 1+; [0016]) forming an adhesive over a first carrier; forming a seed layer over the adhesive; forming a sacrificial layer over the seed layer; patterning the sacrificial layer; forming a plurality of through-vias over the seed layer within the patterned sacrificial layer; removing the sacrificial layer; coupling an integrated circuit die over the seed layer; forming a molding compound over the plurality of through-vias and the integrated circuit die; forming a first redistribution layer (RDL) over a first side of the plurality of through-vias, the integrated circuit die, and the molding compound; coupling a second carrier over the first RDL; removing the first carrier; forming a second Hu does not expressly teach attaching a third die to the second side of the first die and to the second side of the second die, wherein a first portion of the third die extends outside a lateral extent of the first die, and a second portion of the third die extends outside a lateral extent of the second die; after the first die, the second die, and the third die are attached, embedding the first die, the second die, the third die, the first conductive pillar, and the second conductive pillar in a molding layer; and forming a third RDL over the molding layer, wherein the third RDL is electrically coupled to the first conductive pillar, the second conductive pillar and the third die (claim 10); or after placing the first die and the second die, attaching a third die to an upper surface of the first die and an upper surface of the second die that face away from the carrier, the first die and the second die extending beyond a lateral extent of the third die, a first portion of the third TSMP2015o188USo2Page 3 of 11die being directly over the first die and attached to the first die, a second portion of the third die being directly over the second die and attached to the second die, the third die being laterally adjacent to the first conductive pillar; embedding the first die, the second die, the third die, the first conductive pillar, and the second conductive pillar in a molding material after the attaching; and forming a first redistribution layer (RDL) over the molding material, the first RDL being electrically coupled to the first conductive pillar, the second conductive pillar, the first die, the second die, and the third die (claim 17); or forming a second RDL along a first side of the second chip facing after attaching the first chip and the second chip, attaching a third chip to the first RDL and the second RDL, wherein after attaching the third chip, a first portion of the third chip is disposed within lateral extents of the first chip, and a second portion of the third chip is disposed within lateral extents of the second chip; forming a molding material around the first chip, the second chip, the third chip; and forming a third RDL over the molding material and electrically coupled to the third chip, wherein the third chip is between the third RDL and the first chip (claim 21). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/OMAR F MOJADDEDI/Examiner, Art Unit 2898